DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard
Baltimore, MD 21244-1850

CPI-CMCS INFORMATIONAL BULLETIN
DATE:

January 20, 2012

FROM:

Peter Budetti
Director
Center for Program Integrity (CPI)

CPI-B 12-02

Cindy Mann
Director
Center for Medicaid and CHIP Services (CMCS)
SUBJECT:

Affordable Care Act Program Integrity Provisions - Guidance to States -Section 6501 - Termination of Provider Participation under Medicaid if
Terminated under Medicare or other State Plan

This Informational Bulletin clarifies earlier guidance the Centers for Medicare & Medicaid
Services (CMS) provided in a May 31, 2011, Informational Bulletin and accompanying
Frequently Asked Questions (FAQs) on section 6501 of the Patient Protection and Affordable
Care Act, Pub. L. 111-148, as amended by the Health Care and Education Reconciliation Act of
2010, Pub. L. 111-152, together called the “Affordable Care Act.” See
http://www.cms.gov/CMCSBulletins/downloads/6501-Term.pdf.
Section 6501 of the Affordable Care Act amends section 1902(a)(39) of the Social Security Act
(the Act) and requires State Medicaid agencies to terminate the participation of any individual or
entity if such individual or entity is terminated under Medicare or any other State Medicaid
plan. 1 In final implementing regulations at 42 CFR § 455.101, CMS generally defined
“termination” as occurring when a State Medicaid program, CHIP, or the Medicare program has
taken action to revoke a Medicaid or CHIP provider’s or Medicare provider or supplier’s billing
privileges and the provider has exhausted all applicable appeal rights or the timeline for appeal has
expired. CMS also indicated in final implementing regulations at 42 CFR § 455.101, that the
requirement to terminate under section 6501 of the Affordable Care Act only applies in cases

1

Although Section 6501 of the Affordable Care Act does not specifically include terminations from CHIP, CMS has
required CHIP, through Federal regulations, to take similar action regarding termination of a provider that is also
terminated or had its billing privileges terminated under Medicare or any State Medicaid plan.

7500 Security Boulevard
Mailstop: AR-18-50
Baltimore, MD 21244

Page 2 – CPI-CMCS- Informational Bulletin
where providers, suppliers or eligible professionals have been terminated or had their billing
privileges revoked “for cause.”
For Cause Terminations
Certain States have requested clarification regarding CMS’s definition of “for cause”
terminations. For example, some States consider providers who were terminated because they
no longer maintain an active medical license in the State, regardless of the reason for the inactive
license, e.g., the provider relocated to another State, as meeting the definition of a “for cause”
termination. CMS does not consider this type of termination to be a “for cause” termination
within the meaning of the final rule. Accordingly, we neither expect States to share information
regarding this type of termination with other States, nor do we expect other States to initiate their
own termination action based upon such termination.
As indicated in the FAQs, “for cause” does not include any voluntary action taken by the
provider to end its participation in the Medicaid program, except where that “voluntary” action is
taken to avoid sanction. Accordingly, CMS believes that providers who are terminated by
States because they allow their medical license to expire due to relocation to another State does
not qualify as a “for cause” termination and should not be reported or shared with other States.
CMS believes that this type of termination is not within the spirit of the final rule and does not
meet the definition of “for cause.” We clarify here that “for cause” terminations that are shared
with other States should be limited to terminations based upon fraud, integrity, or quality.
Examples of For Cause Terminations
CMS understands that States must follow their own State law regarding terminations. CMS
recognizes that there are numerous circumstances which may qualify as “for cause” terminations
and that States may have different interpretations of what constitutes “for cause” terminations.
The following list reflects examples of conduct for which providers may be terminated and that
CMS believes meet the definition of “for cause” terminations and should be shared with other
States. The list is not exhaustive and is intended only to give States guidance as to the type of
“for cause” terminations that CMS believes to be within the spirit of the final rule. Although the
examples provided below are limited to the Medicaid program, the same type of conduct would
constitute “for cause” terminations in CHIP.
1. Providers that are terminated by State Medicaid Agencies as a result of adverse

licensure actions, e.g., providers who are reported into the National Practitioner
Data Bank (NPDB).
2. Providers that are terminated by State Medicaid Agencies because they have
engaged in fraudulent conduct.

7500 Security Boulevard
Mailstop: AR-18-50
Baltimore, MD 21244

Page 3 – CPI-CMCS- Informational Bulletin
3. Providers that are terminated by State Medicaid Agencies due to abuse of billing
privileges, e.g., billing for services not rendered or for medically unnecessary
services.
4. Providers that are terminated by State Medicaid Agencies due to misuse of their
billing number.
5. Providers that are terminated by State Medicaid Agencies due to falsification of
information on enrollment application or information submitted to maintain
enrollment.
6. Providers that are terminated by State Medicaid Agencies due to continued billing
after the suspension or revocation of the provider’s medical license.
7. Providers that are terminated by State Medicaid Agencies based on a State and/or
Federal exclusion.
8. Providers that are terminated by State Medicaid Agencies due to falsification of
medical records which support services billed to Medicaid.
Waivers
Section 6501 of the statute provides for the same limitations on termination that apply to
exclusion under §§ 1128(c)(3)(B) and 1128(d)(3)(B) of the Act. Accordingly, States may
request a waiver from the Secretary of the Department of Health and Human Services from
carrying out a “for cause” termination. A State may request a waiver from CMS of the
requirement to terminate a particular provider’s participation if the termination would impose a
hardship on Medicaid beneficiaries in the case of an individual or entity that is the sole
community physician or sole source of essential specialized services in a community. State
agencies may submit such waiver request to their respective CMS Regional Offices.
As a reminder, CMS has established a secure web-based application that allows States to share
information regarding terminated providers. Using this web-based application, commonly
referred to as MCSIS, a State is able to download information regarding terminated providers in
other States and Medicare and to upload information regarding its own terminations. We
strongly encourage all States to use this web-based application to share information on
terminated providers. We believe it is a valuable tool that states can use to facilitate compliance
with this requirement. If you have any questions regarding the system or the list of users for
your State, please send an email to: providerterms@cms.hhs.gov.
Thank you for your continued commitment to combating fraud, waste and abuse in the Medicaid
program. We look forward to continuing to work with States in order to successfully implement
the requirements of Section 6501 of the Affordable Care Act. Questions regarding this
information can be directed to Angela Brice-Smith at 410-786-4340 or via email at
Angela.Brice-Smith@cms.hhs.gov.

7500 Security Boulevard
Mailstop: AR-18-50
Baltimore, MD 21244

